United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3692
                                     ___________

Larry Saulsberry,                      *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Cole Jeter, Warden, FCI - Forest City, * Eastern District of Arkansas.
                                       *
             Appellee.                 *      [UNPUBLISHED]
                                  ___________

                              Submitted: September 29, 2005
                                 Filed: September 29, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Saulsberry appeals the district court’s1 order dismissing his 28 U.S.C.
§ 2241 petition. Because the district court correctly concluded Saulsberry did not
establish that 28 U.S.C. § 2255 was inadequate or ineffective to test the legality of his
detention, we affirm. See 8th Cir. R. 47B.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.